           Case 1:20-cv-02179-KPF Document 19 Filed 05/11/20 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

--------------------------------------------------------------- X

Patricia M. Lemanski,
                                                                :
                                                                :
                                                                         MEMO ENDORSED
                                                                :   Case No.: 20-cv-02179-KPF
                                                                :
                                     Plaintiff,                 :   Related case: Civ. No. 20-cv-00209-KPF
                  v.                                            :
                                                                :   MOTION TO FILE DOCUMENTS
                                                                :   QUOTING FROM SEALED
SFM Realty Corp.                                                :   TRANSCRIPTS IN THE RELATED
                                                                :   CASE UNDER SEAL IN THIS
                                                                :   ACTION
                                     Defendant.                 :
--------------------------------------------------------------- X


         Plaintiff Patricia M. Lemanski respectfully submits this motion to file under seal

documents in this case that quote from sealed transcripts of proceedings in SFM Realty Corp. v.

Lemanski, Civ. No. 20-cv-00209-KPF, including but not limited to any papers filed by Ms.

Lemanski in opposition to Defendant’s proposed motion to dismiss.

         While Plaintiff reserves the right to challenge the sealing of such transcripts, they remain

sealed at this time. Accordingly, Plaintiff respectfully requests the Court’s permission to file

under seal documents in this case that quote sealed transcripts of proceedings in the related case.

                                                     Respectfully submitted,

                                                     /s/ Wendy R. Stein

                                                     Wendy R. Stein
                                                     Paul A. Saso
                                                     Jean E. Dassie
                                                     GIBBONS P.C.

                                                    Attorneys for Plaintiff
                                                    Patricia Lemanski
           Case 1:20-cv-02179-KPF Document 19 Filed 05/11/20 Page 2 of 2

Application GRANTED. Plaintiff is permitted to file under seal, visible to
the Court and parties only, documents that quote from sealed materials.

Dated:   May 11, 2020                  SO ORDERED.
         New York, New York




                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE
